Title: From Benjamin Franklin to Deborah Franklin, 22 August 1772
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Augt. 22. 1772
I wrote to you by Sutton that I was pretty well recovered of my Gout, but it return’d upon me that Day, and has handled me pretty severely for some Nights past, tho’ now I am something better.
Mrs. West has another Son to whom I am Godfather. That Family is well, as is Mr. Strahan’s and Mr. Hewson’s. They always desire to be affectionately remember’d to you. My other Godson, Billy Hewson, grows a fine Boy, runs about every where, goes into the Cold Bath like a Man. I hope our dear little Benjamin does the same; to whom I will write a Letter as soon as he can read.

The Squirrels are still alive, and great Favourites in the Bishop’s and Lady Spencer’s Families.
Mr. Small came well home, and is full of the Praises of our Country. I thank you for your Civilities to him as my Friend. He desires to be kindly remembred to you and yours.
I am happy to hear that your Headach and other Pains have left you. I hope you will yet be favoured with a good Measure of Health.
You mention several Deaths of our Friends, as Mr. Sumaine, Mr. Hugh Evans, and Mr. Gordon. Then you mention Polly Pitts, but in a manner that I do not know whether you mean that she too is dead. I hope not. Pray tell me.
I rejoice that you have so much Pleasure with your King-Bird. Give him a Kiss from me with my Blessing. Mrs. Stevenson and Polly present their Love to you and yours. I am ever, my dear Debby Your very affectionate Husband
B Franklin
 
Addressed: To / Mrs. Franklin / Philadelphia / per Capt. Falconer
